Exhibit 10.1

Partners Trust Bank

EMPLOYEE CHANGE OF CONTROL

SEVERANCE PLAN

PLAN PURPOSE



The purpose of this Partners Trust Bank Employee Change of Control Severance
Plan (the "Plan") is to assure for Partners Trust Bank (the "Bank") the services
of employees of the Bank and its affiliates in the event of a Change of Control
(as defined in Section 2.1). In adopting the Plan, the Bank recognizes that the
prospect of a Change of Control may create uncertainties for employees with
respect to their future employment opportunities, compensation, benefits,
conditions and location of employment, supervision and management, among other
matters, that may distract them from their work or cause them to seek other
employment. Because of the value of their services and importance of their
contributions to the success and profitability of the Bank, the Bank believes
that it is desirable to adopt the Plan to provide eligible full-time employees
with additional security to reduce the distractions and other adverse effects on
employees' performance and morale in the event of a Change of Control. The Bank
further believes that the Plan will aid the Bank in attracting and retaining
highly qualified individuals who are essential to its success.



For the foregoing reasons, the Board of Directors of the Bank has determined
that it is desirable and in the best interests of the Bank to provide eligible
full-time employees who have completed a minimum of one year of service with a
severance benefit under the Plan, in the event that their employment is
terminated under specified circumstances because of a Change of Control.



ARTICLE I

ESTABLISHMENT OF PLAN



1.1 Establishment of Plan. As of the Effective Date, as defined below, the Bank
establishes an employee severance compensation plan to be known as the "Partners
Trust Bank Employee Change of Control Severance Plan."



1.2 Applicability of Plan. The benefits provided by this Plan shall be available
to all employees, who, at or after the Effective Date, meet the eligibility
requirements of Article III, excluding executive officers who have entered into,
or who enter into in the future, and continue to be parties to an employment or
employment protection agreement with the Employer.



1.3 Contractual Right to Benefits. This Plan establishes and vests in each
Participant a contractual right to the benefits to which each Participant is
entitled hereunder, enforceable by the Participant against the Employer.



 

ARTICLE II

DEFINITIONS AND CONSTRUCTION



2.1 Definitions. Whenever used in the Plan, the following terms shall have the
meanings set forth below.



(a) "Annual Compensation" of a Participant means and includes base salary,
commissions and hourly wages, as applicable and if any, paid (including accrued
amounts) by an Employer as consideration for the Participant's services during
the 12 months ending on the date as of which Annual Compensation is to be
determined, that are or would be includible in the gross income of such
Participant for federal income tax purposes, plus amounts not includible in such
Participant's gross income because of a salary reduction election made by such
Participant pursuant to an employee benefit plan maintained by the Employer.
Annual Compensation does not include bonus or other compensation in excess of
base salary, commissions and hourly wages.



(b) "Bank" means Partners Trust Bank or any successor as provided for in Article
VII below.



(c) "Cause" means the Employee's (1) personal dishonesty, incompetence, willful
misconduct; (2) breach of fiduciary duty involving personal profit; (3)
intentional failure to perform material stated duties; (4) willful violation of
any law, rule, or regulation (other than traffic violations or similar offense);
(5) being a specific subject of a final cease and desist order from, written
agreement with, or other order or supervisory direction from, any federal or
state regulatory authority; or (6) conduct tending to bring the Bank or any of
its subsidiaries into substantial public disgrace or disrepute. In determining
incompetence, the acts or omissions shall be measured against standards
generally prevailing in the financial institutions industry; provided, it shall
be the burden of the Employer to prove the alleged acts and omissions and the
prevailing nature of the standards the Employer shall have alleged are violated
by such acts and/or omissions.



(d) "Change of Control" shall mean:



(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) (a "Person") of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of Partners Trust
Financial Group, Inc. (including any company into which PRTR may merge as part
of the reorganization of Partners Trust and its affiliates to a converted stock
entity, "PRTR") (the "Outstanding Company Common Stock") or (ii) the combined
voting power of the then outstanding voting securities of PRTR entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (1), the
following acquisitions shall not constitute a Change of Control; (i) any
acquisition directly from PRTR or Partners Trust (ii) any acquisition by PRTR or
Partners Trust, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by PRTR, Partners Trust, the Bank or any other
corporation controlled by PRTR or Partners Trust or (iv) any acquisition by any
corporation pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 2.1(d); or



(2) Individuals who, as of the Effective Date, constitute the Board of Directors
of PRTR (the "Incumbent Board") cease for any reason to constitute at least a
majority of such Board of Directors (the "PRTR Board"); provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by PRTR's shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal or directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the PRTR Board; or



(3) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of PRTR (a "Business
Combination"), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately before such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns PRTR or all or substantially all of PRTR's assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately before such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding any corporation resulting from
such Business Combination or any employee benefit plan (or related trust) or
PRTR, the Bank, such corporation resulting from such Business Combination or a
corporation controlled by any of them) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed before the Business
Combination and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or



(4) Approval by the shareholders of PRTR of a complete liquidation or
dissolution of PRTR without the establishment of a successor corporation.



(e) "Disability" means the permanent and total inability by reason of mental or
physical infirmity, or both, of an Employee to perform the work customarily
assigned to him or her. For such condition to be deemed permanent, a medical
doctor selected or approved by the Bank must advise the Bank that it is either
not possible to determine if or when such condition will terminate or that it
appears probable that such condition will continue to exist during the remainder
of the Employee's lifetime.



(f) "Effective Date" means October 12, 2006.



(g) "Employee" means any employee classified as Hourly Tier III or salaried
employee of the Bank or any other Employer, other than an executive officer who
is a party to a written employment or employment protection agreement with an
Employer at the time of a Change of Control.



(h) "Expiration Date" means a date 10 years from the Effective Date unless
earlier terminated pursuant to Section 7.2 or extended pursuant to Section 7.1.



(i) "Employer" means the Bank or any subsidiary or parent corporation of the
Bank.



(j) "Payment" means the payment of severance compensation as provided in Article
IV below.



(k) "Participant" means an Employee who meets the eligibility requirements of
Article III below.



(l) "Plan" means the Partners Trust Bank Employee Change of Control Severance
Plan.



2.2 Applicable Law. The laws of the State of New York (other than choice of law
rules that would cause the law of another jurisdiction to apply) shall be the
controlling law in all matters relating to the Plan to the extent not preempted
by Federal law.



2.3 Severability. If a provision of this Plan shall held illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of the Plan and
the Plan shall be construed and enforced as if the illegal or invalid provision
had not been included.



ARTICLE III

ELIGIBILITY



3.1 Participation. The term Participant shall include all Employees who have
completed at least one year of service with the Employers at the time of any
termination pursuant to Section 4.2 below. Notwithstanding the foregoing,
executive officers who are parties to written employment or change in control
agreements with an Employer shall not be entitled to participate in, or receive
benefits under, this Plan.



3.2 Duration of Participation. A Participant shall cease to be a Participant in
the Plan when the Participant ceases to be an Employee, unless such Participant
is entitled to a Payment as provided in the Plan. A Participant entitled to
receipt of a Payment shall remain a Participant in this Plan until the full
amount of such Payment has been paid to the Participant.



ARTICLE IV

PAYMENTS



4.1 Right to Payment. A Participant shall be entitled to receive from the Bank a
Payment in the amount provided in Section 4.3 if there has been a Change of
Control and, within one year thereafter, the Participant's employment by the
Employers shall terminate for any reason specified in Section 4.2. A Participant
shall not be entitled to a Payment if termination occurs by reason of death,
voluntary retirement, voluntary termination other than for reasons specified in
Section 4.2, Disability, or for Cause or if immediately after such termination
the Participant is employed by another Employer.



4.2 Reasons for Termination. Following a Change of Control, a Participant shall
be entitled to a Payment if his or her employment is terminated, voluntarily or
involuntarily, for any one or more of the following reasons:



(a) The Employer reduces the Participant's base salary or rate of compensation
as in effect immediately before the Change of Control.



(b) The Employer materially changes Participant's function, duties or
responsibilities in a way that would cause the Participant's position to be one
of lesser responsibility, importance or scope than immediately before the Change
of Control.



(c) The Employer requires the Participant to change the location of the
Participant's job or office, so that such Participant will be based at a
location more than 60 miles from the location of the Participant's job or office
immediately before the Change of Control, provided that such new location is not
closer to Participant's primary residence.



(d) The Employer materially reduces the benefits and perquisites available to
the Participant immediately before the Change of Control, other than in
connection with a reduction in benefits and perquisites that is made applicable
to Employees generally on a nondiscriminatory basis.



(e) A successor to the Bank fails or refuses to assume the Bank's obligations
under this plan, as required by Article VI.



(f) The Bank or any successor to the Bank breaches this Plan.



(g) The Employer terminates the employment of a Participant in connection with
or after a Change of Control, other than for Cause.



 

 

 

4.3 Amount of Payment.



(a) Each Participant who is entitled to a Payment under this Plan shall received
from the Bank a lump sum cash payment equal to 1/26th of his or her Annual
Compensation for each full year of service with the Employers, up to a maximum
of 50% of Annual Compensation.



(b) Notwithstanding the provisions of (a) above, if a Payment to a Participant
who is a Disqualified Individual shall be in an amount that includes an Excess
Parachute Payment, the Payment hereunder to that Participant shall be reduced to
the maximum amount that does not constitute an Excess Parachute Payment. The
terms "Disqualified Individual" and "Excess Parachute Payment" shall have the
same meaning as defined in Section 280G of the Internal Revenue Code of 1986, as
amended, or any successor section thereof. The Participant shall not be required
to mitigate damages on the amount of the Payment by seeking other employment or
otherwise, nor shall the amount of such Payment be reduced by any compensation
earned by the Participant as a result of employment after termination of
employment hereunder.



4.4 Time of Payment. The Payment to which a Participant is entitled shall be
paid to the Participant by the Employer or the successor to the Employer, in
cash and in full, not later than 20 business days after the termination of the
Participant's employment. If any Participant should die after termination of the
employment but before the amounts have been paid, such unpaid amounts shall be
paid to the beneficiary designated for such purpose by the Participant in
writing, if any, otherwise to the personal representative on behalf of or for
the benefit of the Participant's estate.



4.5 Release. The obligation of the Bank to make payments hereunder shall be
conditioned upon execution of a written release of claims against the Employers
relating to employment and the termination thereof by the Participant, in form
reasonably satisfactory to the Bank.



ARTICLE V

OTHER RIGHTS AND BENEFITS NOT AFFECTED



5.1 Other Benefits. Neither the provisions of this Plan nor the Payment provided
for hereunder shall reduce any amounts otherwise payable to the Participant
under any incentive, retirement, stock option, stock bonus, stock ownership,
group insurance or other benefit plan or arrangement.



5.2 Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Participant's Employer any obligation to
continue or retain the Participant as an Employee, to maintain the status of the
Participant's employment, or to continue the Employer's policies regarding
termination employment (other than as provided by this Plan).



 

 

 

ARTICLE VI

SUCCESSOR OF THE BANK



The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank's obligations under this Plan, in the same manner and
to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.



ARTICLE VII

DURATION, AMENDMENT, AND TERMINATION



7.1 Duration. If a Change of Control has not occurred, this Plan shall expire as
of the Expiration Date, unless sooner terminated as provided in Section 7.2, or
unless extended for an additional period or periods by resolution adopted by the
Board of Directors of the Bank. Notwithstanding the foregoing, if a Change of
Control occurs, this Plan shall continue in full force and effect, and shall not
terminate or expire until such date as all Participants who become entitled to
Payments hereunder shall have received such Payments in full.



7.2 Amendment and Termination. The Plan may be terminated or amended in any
respect by the Board of Directors of the Bank, unless a Change of Control has
previously occurred. If a Change of Control occurs, the Plan shall not be
subject to any amendment, change, substitution, deletion, revocation or
termination that would adversely affect the rights of any Participant.



7.3 Form of Amendment. The form of any proper amendment or termination of the
Plan shall be a written instrument signed by a duly authorized officer or
officers of the Bank, certifying that the amendment or termination has been
approved by the Board of Directors. A proper amendment of the Plan automatically
shall effect a corresponding amendment to each Participant's rights hereunder.



7.4 No Attachment.

(a) Except as required by law, no right to receive payments under this Plan
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect such action shall be null, void, and of no
effect.



(b) This Plan shall be binding upon, and inure to the benefit of, Employee and
the Bank and their respective successors and assigns.



 

 

 

 

ARTICLE VIII

LEGAL FEES AND EXPENSES



All reasonable legal fees and other expenses paid or incurred by a Participant
in connection with the resolution of any dispute or question of interpretation
relating to this Plan shall be paid or reimbursed by the Bank, if the position
proposed by the Participant is adopted or substantially adopted in such manner.



ARTICLE IX

REQUIRED PROVISIONS



9.1 Termination. The Bank may terminate an Employee's employment at any time,
but any termination by the Bank after the events specified in Section 4.1 other
than termination for Cause shall not prejudice the Employee's right to
compensation or other benefits under this Plan, in accordance with the terms
hereof. An Employee shall have no right to receive compensation or other
benefits for any period after termination for Cause.



9.2 Regulatory Requirements. Notwithstanding any other provision in this Plan,
(i) the Bank may terminate or suspend this Plan and the employment of an
Employee, as if such termination were for Cause, to the extent required by
applicable laws of the State of New York related to banking, by applicable
federal law relating to deposit insurance or bank holding companies or by
regulations or orders issued by the New York State Banking Department, the Board
of Governors of the Federal Reserve System, the Federal Deposit Insurance
Corporation or other state or federal banking regulatory agency having
jurisdiction over PRTR or the Bank and (ii) no payment shall be required to be
made to or for the benefit of an Employee under this Plan to the extent such
payment is prohibited by applicable law, regulation or order issued by a banking
agency or a court of competent jurisdiction; provided, that it shall be the
Bank's burden to prove that any such action was so required.

